     Case 21-21068-CMB Doc 27-1 Filed 07/27/21 Entered 07/27/21 08:54:10                     Desc File
                  Amended Plan with Prompt: Notice Recipients Page 1 of 1
                                                   Notice Recipients
District/Off: 0315−2                       User: gamr              Date Created: 7/27/2021
Case: 21−21068−CMB                         Form ID: 005            Total: 1


Recipients of Notice of Electronic Filing:
aty         Robert O Lampl          rol@lampllaw.com
                                                                                             TOTAL: 1
